Citation Nr: 1544748	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-02 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for right knee strain, postoperative residuals, with anterior cruciate ligament disruption, with instability and residual scars, including entitlement to a separate compensable rating for arthritis with limitation of motion prior to January 11, 2008, and a separate compensable rating for meniscectomy residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to November 1982.

This appeal initially came from rating decisions of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2011, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In March 2012, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder but denied a rating in excess of 20 percent for right knee strain, postoperative residuals, with anterior cruciate ligament disruption, with instability and residual scars, including entitlement to a separate compensable rating for arthritis with limitation of motion prior to January 11, 2008.  The Veteran proceeded to appeal the denial for an increased rating for the right knee, and in an October 2012 Order, the Court of Appeals for Veterans Claims (Court) granted a Joint Motion by the parties and remanded the matter to the Board for compliance with the instructions in the Joint Motion.

In a March 2013 decision, the Board denied a rating in excess of 20 percent for right knee strain, postoperative residuals, with anterior cruciate ligament disruption, with instability and residual scars, including entitlement to a separate compensable rating for arthritis with limitation of motion prior to January 11, 2008.  The Veteran proceeded to appeal, and in a May 2014 Order, the Court of Appeals for Veterans Claims (Court) remanded the matter to the Board.

This case was remanded by the Board in February 2015 for further development.  Primarily consideration was to be given to a separate compensable rating for residuals of a meniscectomy.  The issue has been recharacterized on the title page to reflect the Court's holding.


FINDINGS OF FACT

1.  Right knee strain, postoperative residuals with anterior cruciate ligament disruption and residual scar is not shown to be productive of severe recurrent subluxation and lateral instability.

2.  Residuals of right knee medial meniscectomy is manifested by crepitation, weakness, antalgic gait and flare ups symptomatology that is not already contemplated and compensated for under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5257.

3.  Prior to January 11, 2008, degenerative arthritis of the right knee, status post multiple procedures was not manifested by flexion limited to 30 degrees or less. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right knee strain, postoperative residuals, with anterior cruciate ligament disruption, with instability and residual scars, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5299-5257 (2014).

2.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the right knee with limitation of motion, status post multiple procedures prior to January 11, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260.

3.  With resolution of reasonable doubt in the appellant's favor, the criteria for a separate rating of 10 percent, for residuals of right knee medial meniscectomy have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in January 2008, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

LEGAL CRITERIA 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

Diagnostic code 5257 refers to other impairments of the knee.  An evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, and evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe. 

Diagnostic code 5258 applies to dislocated semi lunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  A 20 percent rating applies for this disability.

Diagnostic code 5259 applies to removal of symptomatic semi lunar cartilage.  A 10 percent rating applies for this disability.

Diagnostic Code 5260 pertains to limited flexion of the knee.  A 10 percent rating is applies when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees. 

Diagnostic Code 5261 pertains to limitation of extension of the knee.  A 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  A 30 percent evaluation is assigned for extension that is limited to 20 degrees.  A 40 percent evaluation is assigned for extension that is limited to30 degrees.  A 50 percent evaluation is assigned for extension that is limited to 45 degrees or greater. 

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (which provides for a 10 percent rating for a noncompensable limitation of motion or painful motion of an affected joint) and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998).  Also, separate rating may be assigned for limitation of flexion and limitation of extension of the same knee. Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

ANALYSIS

The Veteran appeals the denial of a rating in excess of 20 percent for right knee strain, postoperative residuals, with anterior cruciate ligament disruption, with instability and residual scars, including entitlement to a separate compensable rating for arthritis with limitation of motion prior to January 11, 2008.  (A 10 percent rating for limitation of motion was assigned after that date, and that matter is not at issue.)

Initially, the Board notes that the Veteran's claim for a higher rating was received in July 2002.  At that time, his right knee strain was rated as 20 percent disabling under Diagnostic Code 5257.  Shortly after filing his claim the Veteran became incarcerated.  He was released from prison the summer of 2007 and his claim continued.  In the March 2008 rating decision, the rating decision on appeal, the RO changed the rating code.  The former right knee strain under Diagnostic Code 5257 was changed to degenerative arthritis of the right knee, status post multiple surgical procedures with residual scars rated as 20 percent disabling under 5299-5260.  

Currently, the Veteran has in effect two separate ratings for his right knee: a 20 percent rating under 5299-5257 for right knee strain, postoperative residuals with anterior cruciate ligament disruption and residual scar, and a 10 percent rating under 5010-5260 for degenerative arthritis of the right knee, status post multiple procedures.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5010 addresses arthritis due to trauma, while DC 5260 addresses limitation of flexion of the knee.  Diagnostic Code 5299 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.71a, while DC 5257 addresses instability.  

Based on the evidence presented, the Board finds against the claim for a rating higher than 20 percent disabling under Diagnostic Code 5299-5257 as the evidence shows right knee instability is no more than moderate.  To that end, instability of the right knee has not been consistently shown by the lay and/or medical evidence.  During the January 2008 VA examination, manipulation of the knees failed to identify any evidence of ligamentous laxity or instability (cruciates or collaterals).  The Veteran denied instability, locking and/or buckling in a February 2008 consultation.  Rather, he reported that his knee only occasionally gave way.  During the April 2009 VA examination, there was no evidence of medial or lateral instability by varus and valgus stress.  Of significance, over the years (his February 2008 consultation and November 2011 hearing) the Veteran reported only occasional right knee instability.  It was noted during the April 2015 VA examination that there was no history of recurrent subluxation or lateral instability.  The above evidence does not demonstrate severe instability as to warrant a 30 percent rating under Diagnostic Code 5257.  

The Veteran is competent to report his symptoms and has presented credible testimony in this regard.  The Board recognizes that the Veteran testified that he fell when his right knee gave way and broke his leg, and that he wears a knee brace.  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluation have been met.  Objective testing on multiple occasions has shown at most mild instability of the right knee.  As there is pain and some laxity of the knee, the combination creates an overall picture of moderate impairment.  There is no showing of severe recurrent subluxation or lateral instability.  Accordingly, a rating higher than 20 percent disabling for right knee instability is not warranted.  

The Board has considered other diagnostic codes pertaining to knee disabilities but the Veteran does not meet the criteria for a rating in excess of 20 percent under any alternative diagnostic code (DCs 5256 and 5262).  Furthermore, a separate rating is in effect for limitation of motion (DC 5260) and limitation of extension (DC 5261) to a compensable degree has not been shown.  

The Board has also considered whether the Veteran would be entitled to a separate rating pursuant to Diagnostic Code 5259, which provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  The record shows that the Veteran had a medial meniscectomy in service.  

When considering separate ratings under different diagnostic codes generally, VA must avoid pyramiding, i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes.  38 C.F.R. § 4.14.  With regard to rating disabilities of the knee, VA's general counsel (GC) has issued two opinions indicating that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  In VAOGCPREC 9-98, GC found that limitation of motion is a relevant consideration under DC 5259. 

As shown earlier, the Veteran is separately rated for right knee instability (5299-5257) and right knee limitation of motion (5010-5260).  Limitation of motion is a relevant consideration under Diagnostic Code 5259.  The Board notes, however, that the April 2015 VA examiner found that the Veteran's complaints of crepitation, weakness, antalgic gait, flare ups and other symptoms can be attributable to his old meniscus tear during active service with the development of osteoarthritis.  The Board finds that these symptoms, in this case, are not contemplated by the disability ratings the Veteran already has in place under Diagnostic Codes 5010-5260 and 5299-5257.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Therefore, the Board finds that the Veteran's documented right knee crepitation, antalgic gait, and flare ups are symptoms of his documented meniscectomy as contemplated by Diagnostic Code 5259.  Accordingly, the Board finds that the criteria for a separate compensable rating of 10 percent, but no more, under Diagnostic Code 5259 have been met.

Lastly, the Board finds against the assignment of a rating higher than 10 percent for degenerative arthritis of the right knee, status post multiple surgical procedures, prior to January 11, 2008 under Diagnostic Code 5010-5260.  In this regard, examination in August 2002 revealed decreased range of motion of 0 to 90 degrees with pain.  X ray findings in February 2007 reveal minor medial and lateral compartment degenerative changes of the right knee.  In January 2008, the Veteran reported that both knees bothered him.  X rays revealed moderate tricompartmental osteoarthrosis but no evidence of effusion.  Overlying soft tissue was unremarkable.  There is no other relevant evidence of record for this period of time.  

At most, the evidence reveals flexion limited to 90 degrees during this period of time.  With regards to the Veteran's complaints of painful motion, the Board notes that the 10 percent rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance. DeLuca, supra, 8 Vet. App. 202.  The evidence, however, is devoid of any showing of flexion limited to 30 degrees or less, even when considering the factors of Deluca.  Accordingly, this claim is also denied.  

The Board has also considered whether the Veteran met the criteria for a separate compensable rating for the scars on his right knee.  Pursuant to the rating criteria for scars that was in effect at the time that the Veteran filed his increased rating claim for his right knee, a compensable rating for scars (other than on the head, face, or neck) required a deep scar or a scar that caused limited motion that exceeded 6 square inches, superficial scars that covered an area of at least 144 square inches, a superficial unstable scar, or a scar that was painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (2002).  The Veteran's scars were shown to be superficial and non-tender and did not affect motion in any way.  The scars were also limited to the knee area and did not exceed 144 square inches in size.  The evidence above does not show that the scars were of the size and/or severity to warrant a compensable rating.   

Under current diagnostic criteria for scars, a compensable rating requires a deep, nonlinear scar that is at least 6 square inches in size, a superficial nonlinear scar of at least 144 square inches, or a scar that is unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code7801-7804.  The Veteran's scars are shown to be superficial, not painful and less than 144 square inches in size.  As such, the scars are not of the size and/or severity to warrant a compensable rating.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

The discussion above reflects that the symptoms of the Veteran's knee disability are contemplated by the applicable rating criteria.  The effects of his disability, including instability, weakness and painful motion, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

An inferred claim for a total disability rating based on individual unemployability under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  Although it is shown that the Veteran's right knee disability prevents prolonged sitting and standing, the objective and subjective evidence does not demonstrate that the Veteran is unemployable as a result of his disabilities.  Therefore, any inferred claim for a total disability evaluation based on individual unemployability due to service connected disorders is inapplicable in this case.
	

ORDER

A rating in excess of 20 percent for right knee strain, postoperative residuals, with anterior cruciate ligament disruption, with instability and residual scars, including entitlement to a separate compensable rating for arthritis with limitation of motion prior to January 11, 2008 is denied.  

A separate 10 percent rating for residuals of right knee meniscectomy under Diagnostic Code 5259 is granted, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


